McCay, Judge,
concurring.
The rights of a wife and children to a homestead provision out of the property of the husband is not such a lien upon the same as follows the property into the hands of a third person acquiring title before any application is made to the Ordinary to set the same apart, and if the husband be declared a bankrupt before homestead is set aside the rights of the wife is matter for the adjudication of the Bankrupt Court, and the State Courts have no jurisdiction over the same.